MEMORANDUM **
Teresita M. Ortal appeals pro se the district court’s Order denying her Motion for Reconsideration following the district court’s Order granting Defendants’ Motions to Dismiss First Amended Complaint and Dismissing the Action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of a motion to dismiss. Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995).
We affirm for the reasons stated in the district court’s Order granting Defendants’ Motions to Dismiss First Amended Complaint and Dismissing the Action, filed on January 29, 2008, and the district court’s Order Denying the Motion for Reconsideration, filed on April 28, 2008.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.